                                                                             Phillip A. Silvestri, Esq.
                                                                         1   NV Bar No. 11376
                                                                         2   Greenspoon Marder LLP
                                                                             3993 Howard Hughes Parkway, Ste. 400
                                                                         3   Las Vegas, NV 89169
                                                                             702-978-4249
                                                                         4   Phillip.Silvestri@gmlaw.com
                                                                             Attorney for Defendant
                                                                         5

                                                                         6
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         7
                                                                                                                 DISTRICT OF NEVADA
                                                                         8
                                                                             DENIS BUENO, an individual, and JULIET                Case No.: 2:19-cv-00337-GMN-BNW
                                                                         9
                                                                             BUENO, an individual,
                                                                        10
                                                                                    Plaintiffs,                                      STIPULATION AND ORDER FOR
                   LLP .
            MARDERCHTD




                                                                        11   v.                                                       DISMISSAL WITH PREJUDICE
                                                               380400

                                                      (702) 333-4256
                                                            362-9472
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,




                                                                             BLUEGREEN VACATIONS UNLIMITED,
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                             INC.,
                                         HughesAvenue,




                                                                        13

                                                                        14          Defendant.
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15          Defendant Bluegreen Vacations Unlimited, Inc. (“Bluegreen”), by and through its
                                Howard
KOLESAR




                                                                             counsel of record, Greenspoon Marder LLP, and Plaintiffs Denis Bueno and Juliet Bueno
                             3320




                                                                        16
                           3993




                                                                        17   (collectively “Plaintiffs” and together with Bluegreen, the “Parties”), in proper person, pursuant

                                                                        18   to Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby stipulate and agree:

                                                                        19          1.      Pursuant to an executed settlement agreement between the Parties, all claims

                                                                        20   asserted by Plaintiffs shall be dismissed with prejudice.

                                                                        21   ///

                                                                        22   ///

                                                                        23   ///

                                                                        24   ///

                                                                        25   ///

                                                                        26   ///

                                                                        27   ///

                                                                        28   ///


                                                                                                                     Page 1 of 2
                                                                             41326057v1
                                                                         1          2.      Each party shall bear its own attorneys’ fees and costs, except as set forth in the

                                                                         2   Parties’ settlement agreement.

                                                                         3          Dated this 4th day of October, 2019.

                                                                         4        Denis Bueno                                       Greenspoon Marder LLP
                                                                         5        /s/ Denis Bueno
                                                                                                                                    /s/ Phillip A. Silvestri, Esq.
                                                                         6        Juliet Bueno                                      PHILLIP A. SILVESTRI, ESQ.
                                                                                  /s/ Juliet Bueno                                  Nevada Bar No. 11276
                                                                         7                                                          Attorneys for Defendant
                                                                         8

                                                                         9
                                                                                      IT IS SO ORDERED.
                                                                        10
                   LLP .
            MARDERCHTD




                                                                        11
                                                               380400

                                                      (954) 771-9264
                                                            362-9472
                                                            Suite




                                                                        12           ___________________________________
                                                         Suite
        & LEATHAM,
                                                       89102
                                   Las Vegas, Nevada 89169




                                                                                     Gloria M. Navarro, District Judge
                                                  Parkway,

                                      978-4255 / Fax: (702)
                                         HughesAvenue,




                                                                        13           UNITED STATES DISTRICT COURT
                                                                        14
 GREENSPOON
                                   West Sahara

                           Tel: (702) 362-7800




                                                                                                 7
                                                                                     DATED this _____ day of October, 2019.
                                                                        15
                                Howard
KOLESAR
                             3320




                                                                        16
                           3993




                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                    Page 2 of 2
                                                                             41326057v1
